Citation Nr: 0728932	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right eye 
disability secondary to service-connected sebaceous cysts.

2.  Entitlement to an increased rating for sebaceous cysts, 
currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from March 1978 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran contends that the effects of his service-
connected sebaceous cysts have resulted in right eye 
disability.  During a hearing before the Board in April 2007, 
the veteran stated that he experiences impaired vision, 
muscle tightness, irritation, itching, twitching, and a 
watery right eye as a result of cysts near his right eye or 
as a result of the surgical removal of such cysts.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury, or for 
the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310 (2006); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In June 2005, the veteran underwent a VA ophthalmic 
examination.  After an examination of the veteran, the 
examiner stated that the pulling and twitching may or may not 
be related to scar tissue at the site, presumably referring 
to the right eye area.  In light of this equivocal opinion, 
the Board finds that further development is necessary for 
this claim in the form of another VA examination in order to 
obtain a more definitive medical opinion.  Additionally, the 
final page of the June 2005 VA examination report is missing 
from the claims file.  The complete report should be 
associated with the file.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In this case, the RO sent a notification letter to the 
veteran regarding the right eye claim in November 2002.  The 
letter notified the veteran of the information and evidence 
needed to substantiate a service connection claim on a direct 
basis.  However, the VCAA letter did not specifically inform 
the veteran of the information and evidence needed to 
substantiate a secondary service connection claim.  
Consequently, another VCAA letter should be sent to the 
veteran that contains the correct notice.

With respect to the increased rating claim, the veteran 
contends that his service-connected sebaceous cysts have 
become more disabling.  During the hearing, the veteran 
testified that the cysts have recurred and become more 
painful.  He stated that the cysts are larger, more 
disfiguring to his face, and they are all over his body.

The veteran reported that he continues to seek treatment for 
the cysts at the VA Medical Center (VAMC) in Poplar Bluff, 
Missouri and at the Delta Community Clinic in Charleston, 
Missouri.  Medical records from these treatment providers are 
not currently of record and should be requested in accord 
with VA's duty to assist.

The veteran should also be scheduled for a VA skin 
examination regarding the increased rating claim.  This is 
important in order to objectively document any worsening in 
the veteran's disability, as contended by the veteran and his 
representative, since the last VA skin examination in May 
2005.

The Board finds that the veteran's claim for a TDIU could be 
affected by any increase in rating of his service-connected 
sebaceous cysts and/or a subsequent grant of the veteran's 
claim for service connection for right eye disability.  
Hence, it follows that, any Board action on the TDIU claim 
would, at this juncture, be premature.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for secondary 
service connection.  The letter should 
also contain notice of the manner in 
which disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the veteran's VA treatment 
records from the Poplar Bluff VAMC 
prepared since October 2001 and associate 
the records with the claims folder.

3.  Request treatment records from the 
Delta Community Clinic in Charleston, 
Missouri.  Obtain a release from the 
veteran as necessary.

4.  Obtain the complete June 2005 VA 
ophthalmic examination report, 
particularly the final page of the 
report, and associate it with the claims 
file.

5.  After securing any additional 
records, schedule a VA skin examination 
to determine the severity of the 
veteran's service-connected sebaceous 
cysts.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All necessary tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  Color photographs should be 
taken as necessary to demonstrate any 
disfigurement or contour changes.

The examiner should indicate the 
percentage of the veteran's entire body 
that is affected by his sebaceous cysts, 
and a specific finding should be made as 
to the percentage of exposed areas 
affected.  The examiner should determine 
if the veteran requires systemic therapy 
for sebaceous cysts, such as 
corticosteroids or other 
immunosuppressive drugs; and, if so, the 
total duration in weeks of such therapy 
during a 12-month period.

The examiner should also identify whether 
the sebaceous cysts and/or any associated 
scarring of the face are disfiguring.  In 
this regard, the examiner should identify 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  
Likewise, the examiner must identify any 
of the following characteristics of 
disfigurement:

Scar 5 or more inches (13 or more cm.) in 
length. Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.  Surface 
contour of scar elevated or depressed on 
palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in 
an area exceeding six square inches (39 
sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.).  Underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.).  Skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

6.  Schedule the veteran for a VA 
ophthalmic examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should determine the current 
diagnosis(es) of all right eye 
disabilities, if any.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
veteran has a right eye disability that 
was caused or made chronically worse by 
his service-connected sebaceous cysts (or 
the removal of such cysts).  The examiner 
must provide the complete rationale for 
the conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2006).)

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal, 
including the claim for a TDIU.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

